IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pequea Township,                       :
                   Appellant           :
                                       :
            v.                         :   No. 204 C.D. 2017
                                       :
Zoning Hearing Board                   :
of Pequea Township                     :
                                       :
            v.                         :
                                       :
Thomas W. Schelling                    :


                                    ORDER


            AND NOW, this 27th day of March, 2018, it is ORDERED that the
above-captioned opinion filed January 8, 2018, shall be designated OPINION rather
than MEMORANDUM OPINION, and it shall be reported.



                                     ________________________________
                                     PATRICIA A. McCULLOUGH, Judge